Citation Nr: 1417324	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012 the Board remanded the matter for additional development.  

By rating decision in February 2013 the RO granted service connection for depressive disorder not otherwise specified (NOS) to include anxiety NOS with a 70 percent rating effective September 30, 2009.  As that decision constituted a full grant of the Veteran's appeal for service connection for an acquired psychiatric disability, to include depression and anxiety disorder, that issue is no longer in appellate status before the Board.


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam. 

2.  The Veteran's claimed stressors are consistent with the circumstances, conditions, and hardships of serving in combat with the enemy.  

3.  A VA and private psychologists have determined that the Veteran's stressors are adequate to support a diagnosis of PTSD.

4.  The evidence is in a state of equipoise on the question of whether the Veteran has PTSD in accordance with Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) criteria.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign a disability rating and effective date in the course of implementing this grant of service connection, and the Veteran will have the opportunity to initiate an appeal if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  

Legal Criteria, Factual Background and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection for PTSD requires a medical diagnosis that conforms to the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's DD 214 reveals that his military occupational specialty was medical specialist.  His military personnel records show that he was stationed in Vietnam from September 1967 to September 1968.  He was awarded the Bronze Star Medal with "V" Device (for heroism in connection with ground operations against a hostile force in the Republic of Vietnam), the Army Commendation Medal (for heroism in ground combat in the Republic of Vietnam), and the Combat Medical Badge.  Based on the above, the RO has acknowledged that the Veteran experienced significant combat stressors.  

In January 1992 the Veteran underwent a VA psychiatric examination.  PTSD was not diagnosed.  The examiner noted that on Axis I he did not find the complex of symptoms which constitute PTSD.  He further noted that the Veteran certainly underwent as traumatic a time as many Veterans who do suffer from the disorder, but it seems it had not affected him as much.  In the absence of more specific symptomatology, it would seem more likely to diagnose him with mild generalized anxiety disorder with possible depressive features.  

On September 2012 private psychiatric evaluation by Dr. Tuorila (a licensed psychologist), the Veteran reported having multiple combat operations in Vietnam between 1967 and 1968 and was awarded medals for heroism in Vietnam.  He reported feeling in fear of his life on multiple occasions and was severely wounded in his leg by an enemy punji stake.  He reported frequent nightmares, distressing intrusive thoughts, avoidance behaviors, and symptoms of increased arousal.  The diagnoses were chronic PTSD, delayed onset, with secondary depression and anxiety; and major depressive disorder, recurrent, moderate to severe secondary to PTSD.  The Veteran's GAF score was 45.  Dr. Tuorila opined that the Veteran's PTSD symptoms with depression and anxiety are more likely than not secondary to his traumatic experiences while serving with the 5th Special Forces in Vietnam.  He explained that the Veteran was a highly decorated, Special Forces combat medic in service.  

On November 2012 VA PTSD examination, the Veteran reported three stressors that occurred during combat in Vietnam.  The examiner noted that each of the stressors was adequate to support the diagnosis of PTSD.  However, the examiner found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  As such, the examiner indicated that while the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or other, his response did not involve intense fear, helplessness or horror.  Although the Veteran had recurrent and distressing recollections of the traumatic event, including images, thoughts or perceptions, had put forth efforts to avoid thoughts, feelings or conversations associated with the in-service trauma, had feelings of detachment or estrangement from others, and difficulty concentrating, the examiner found he did not meet the full criteria for PTSD.  The examiner noted that the Veteran's primary diagnosis was depression not otherwise specified (NOS), and secondary diagnoses included anxiety disorder NOS, and alcohol dependence in sustained partial remission.  His symptoms were significantly exacerbated by financial stressors.  He reported significant combat experiences while in the military.  He was able to attain a bachelor's degree upon discharge.  He has a history of work-related conflicts, alcohol misuse and relationship discord post-discharge.  He further noted that while it is nearly impossible to rule out the impact of personality factors in these post-military struggles, it appears that the disorders are at least as likely as not a result of military experiences.

In light of the foregoing, the Board is thus presented with conflicting medical findings regarding a diagnosis of PTSD.  The Board notes at this point that the Veteran's in-service stressors have been conceded due to the established fact the he engaged in combat with the enemy and the claimed stressors are consistent with the circumstances conditions, and hardships of his service.  Moreover, during his September 2012 private psychiatric evaluation (with Dr. Tuorila) the Veteran reported feeling in fear of his life on multiple occasions and was severely wounded in his leg by an enemy.  Here, the only question is whether the Veteran actually suffers from PTSD due to an in-service stressors.  As noted above, a private psychologist, diagnosed the Veteran with chronic PTSD, delayed onset, with secondary depression and anxiety and major depressive disorder, recurrent, moderate to severe secondary to PTSD.  The November 2012 VA psychologist found the Veteran's in-service stressors were adequate to support a diagnosis of PTSD, but noted that he did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Both psychologists have reportedly based their conclusions on psychological testing. 

The Board observes that the VA psychologist's report appears incomplete and not supported by adequate rationale.  On the other hand, Dr. Tuorila in the September 2012 psychiatric evaluation conducted a thorough examination with all pertinent findings noted, and provided a detailed explanation of rationale.  For example, VA psychologist indicated that the Veteran's response to in-service traumatic events did not involve intense fear, helplessness or horror.  But during the September 2012 psychiatric evaluation the Veteran reported feeling in fear of his life on multiple occasions and was severely wounded in his leg by the enemy.  VA psychologist further indicated the Veteran did not fully satisfy the PTSD diagnostic criterion of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma) (criterion C).  Whereas Dr. Tuorila recorded the Veteran's detailed accounts of efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  Furthermore, during the September 2012 private psychiatric evaluation the Veteran reported persistent symptoms of increased arousal, such as difficulty falling or staying asleep, difficulty concentrating, hypervigilance and exaggerated startle response (criterion D).  With the exception of having difficulty concentrating, the other symptoms associated with increased arousal were not indicated in the November 2012 VA examination report.  Notably, the Board finds no reason to reject as not credible the Veteran's accounts that he reported to Dr. Tuorila during the September 2012 psychiatric evaluation.  

Regarding PTSD diagnostic criteria E and F, VA psychologist merely indicated that the Veteran does not meet the full criteria for PTSD; whereas Dr. Tuorila noted that under criteria E and F it is apparent that the Veteran continues to experience PTSD symptoms that are at times overwhelming on a regular basis.  His PTSD symptoms clearly appear to have had a moderate to severe negative impact on his family, his social activities, and his ability to maintain employment.  These symptoms clearly appear to be related to the multiple mistakes he makes due to his concentration and also getting fired from every job he worked because of his inability to get along with co-workers and supervisors.  

In this case, the evidence is certainly equivocal to some degree, but given the conflicting diagnoses by medical professionals, it appears that the evidence for and against the Veteran's claim is in a state of equipoise.  38 U.S.C.A. § 5107(b).  Although further medical inquiries could be undertaken with a view towards more complete development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  There is competent medical evidence of a diagnosis of PTSD.  The combat presumption is in effect; therefore the Veteran's combat-related stressors occurred.  A licensed psychologist has determined there is a link between the Veteran's PTSD symptoms and his in-service stressors.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Hence, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


